Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest, in the claimed combination thereof, a transformer assembly comprising: a first transformer stage having a plurality of first-stage transformer cells, each of the first-stage transformer cells comprising a converter and a medium frequency transformer connected in series to each other, wherein the respective inputs of each of the plurality of first-stage transformer cells are connected in series and the respective outputs of each of the plurality first-stage transformer cells are connected in parallel to form the output of the first transformer stage; and a second transformer stage comprising at least one second-stage transformer cell, the second-stage transformer cell comprising a medium frequency transformer and a converter connected in series to each other, wherein a lightning impulse breakdown voltage of the at least one second-stage transformer cell is at least double of a lightning impulse breakdown voltage of one of the first-stage transformer cells, wherein the lightning impulse breakdown voltage is the peak voltage of a lightning impulse between an input and an output of the respective transformer cell at which the respective transformer cell breaks down during a lightning impulse test, and wherein an input of the second transformer  stage is connected to the output of the first transformer stage..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837